Citation Nr: 9906799	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-26 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an increased rating for status post 
gunshot wound to the head with headaches and associated 
visual complaints, history of seizures (partial and 
generalized), currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for prostatitis.

4.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

5.  Entitlement to an increased rating for osteoarthritis of 
the low back with myositis, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to July 
1969 and from October 1969 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in which the veteran's claim of entitlement to service 
connection for a heart disorder was denied, along with his 
claims of entitlement to increased rating for status post 
gunshot wound to the head with headaches and associated 
visual complaints, history of seizures (partial and 
generalized); prostatitis; PTSD; osteoarthritis of the lumbar 
spine with myositis; and hemorrhoids.  The veteran 
subsequently perfected appeals of these decisions.

The Board notes that the veteran also perfected an appeal of 
the RO's denial of his claim of entitlement to an increased 
rating for gunshot wound to the skull with a 1.5 centimeter 
soft depression in the right frontal area.  However, at the 
March 1997 hearing he withdrew his appeal of this claim.  See 
38 C.F.R. § 20.204 (1998).  Accordingly, this issue is no 
longer before the Board for appellate consideration.  
REMAND

After a review of the record the Board is of the opinion that 
additional development of the record is appropriate prior to 
further consideration of the appellant's claims.  The Board 
notes that since the last Supplemental Statement of the Case 
of record, issued in August 1997, several VA examinations and 
medical records have been associated with the claims file.  
Although a rating decision addressing some of the issues on 
appeal was rendered, there is no indication that the RO has 
issued a Statement of the Case (SOC) considering this 
evidence in light of all the issues on appeal.  Additionally, 
the Board notes that none of the SOCs of record lay out the 
current psychiatric regulations in their entirety, only a 
partial reference is made in the August 1997 SOC.  Therefore, 
the Board remands these claims so that the RO can issue a 
Supplemental Statement of the Case addressing the new 
evidence which also gives the veteran notice of the new 
psychiatric regulations .  See Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); 38 C.F.R. §§ 19.9(a), 19.31 (1998).  
Additionally, upon remand the veteran should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

Additionally, the Board notes that the veteran is in receipt 
of Social Security (SSA) disability benefits.  There is no 
indication in the record that the SSA records were requested 
or associated with the claims folder.  The Board finds that 
such records may be probative to the veteran's pending 
claims, and accordingly the SSA records should be requested 
and associated with the veteran's claims folder for RO 
review.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-72 
(1992); 38 U.S.C.A. § 5103(a) (West 1991).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claims he may do so, particularly 
evidence he may have obtained since April 
1998 and which may not currently be in 
the claims file.

2.  The RO should also take all 
appropriate steps to obtain all records 
compiled in conjunction with the Social 
Security Administration's award of 
disability benefits to the appellant, to 
include, but not limited to, the award 
decision and all medical records 
considered pursuant thereto.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence received since the last 
Statement of the Case.  If any benefit 
sought, for which an appeal has been 
perfected, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case, to include the new psychiatric 
regulations, and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


